Exhibit 10.1

LAMMOT J. DU PONT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
this 27th day of October, 2011 (the “Effective Date”), by and between DuPont
Fabros Technology, Inc., a Maryland corporation (the “Company”), DF Property
Management LLC, a Delaware limited liability company (the “LLC”), and Lammot J.
du Pont (the “Executive”).

WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement, dated as of October 18, 2007 (the “Original Agreement”),
which was amended pursuant to a First Amendment to Employment Agreement, dated
May 23, 2011, by and among the Company, the LLC and Executive; and

WHEREAS, the Company, the LLC and the Executive now desire to amend and restate
the terms of the Original Agreement to, among other changes, reflect the change
in the scope of Executive’s responsibilities and the reduction in the time that
Executive devotes to the Company going forward, including certain adjustments to
Executive’s compensation related thereto.

Accordingly, the parties hereto agree as follows:

1. Term. The Company and the LLC shall continue to employ the Executive, and the
Executive hereby accepts such continued employment, for a term commencing as of
the Effective Date and ending on the third anniversary of the Effective Date,
unless sooner terminated in accordance with the provisions of Section 4 or
Section 5 (the period during which the Executive is employed hereunder being
hereinafter referred to as the “Term”). If either the Company or Executive does
not wish to renew this Agreement when it expires at the end of the initial or
any renewal term hereof as hereinafter provided, or if either the Company or
Executive wishes to renew this Agreement on different terms than those contained
herein, it or he shall give written notice in accordance with Section 10.4 below
of such intent to the other party at least sixty (60) days prior to the
expiration date. In the absence of such notice, this Agreement shall be renewed
on the same terms and conditions contained herein for a term of one (1) year
from the date of expiration. The parties expressly agree that designation of a
term and renewal provisions in this Agreement does not in any way limit the
right of the parties to terminate this Agreement at any time as hereinafter
provided. Reference herein to the Term shall refer both to the initial term and
any renewal term as the context requires.

2. Duties.

2.1 Services as an Employee. The Executive, in his capacity as Co-Founder and
Chairman of the Board, shall faithfully perform such duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the Company’s board of directors or similar governing body of
the Company (the “Board”) (including the performance of services for, and
serving on the Board of Directors of, any subsidiary or affiliate of the Company
without any additional compensation). Initially, Executive duties shall include
responsibilities related to legislative affairs-related initiatives for the
Company. The Board may delegate its authority to take any action under this
Agreement to the Compensation Committee of the Board (the “Compensation
Committee”), except for any action required to be taken by the Board under the
first sentence of this Section 2.1 or under Sections 2.2 or 6.1. Executive’s

 

1



--------------------------------------------------------------------------------

principal place of employment shall be at the principal executive offices of the
Company in Washington, D.C. or in such other location in Washington, D.C. to
which the Company may from time to time relocate its principal executive
offices.

2.2 Service as a Director. During the Term, and for so long after the date of
Termination as the Executive beneficially owns shares of the Company’s common
stock (including units of limited partnership interest in DuPont Fabros
Technology, L.P. (the “Operating Partnership”)) representing 9.8% or more of the
outstanding shares of common stock of the Company, calculated on a diluted basis
assuming conversion into shares of common stock of the Company of all
outstanding units of limited partnership interest in the Operating Partnership:

 

  (i) the Executive agrees to continue to serve as a director of the Company;
and

 

  (ii) the Company agrees that the Executive shall be nominated for election as
a director of the Company at each annual meeting of the Company’s stockholders
or other meeting of the Company’s stockholders at which directors are elected.

Any failure by the Board to nominate the Executive for election as a director of
the Company in accordance with clause (ii) above shall be deemed to be a
material breach by the Company of this Agreement and shall also constitute Good
Reason for the Executive to resign in accordance with Section 5.4 of this
Agreement.

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term an annual salary
at the rate of One Dollar ($1.00) per annum (the “Annual Salary”), payable in
accordance with the policies of the Company or the LLC, as applicable. The
Annual Salary may be increased annually by an amount as may be approved by the
Board or the Compensation Committee, and, upon such increase, the increased
amount shall thereafter be deemed to be the Annual Salary for purposes of this
Agreement.

3.2 Cash Bonus. Executive’s participation in any short-term incentive
compensation plan of the Company shall be as determined by the Compensation
Committee.

3.3 Equity-Based Awards. Executive’s participation in any long-term,
equity-based incentive compensation plan of the Company, and the award of any
equity-based compensation, shall be as determined by the Compensation Committee.

3.4 Benefits – In General. Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
medical, dental, vision and other health programs, 401(k) retirement savings
plan, pension and profit sharing plans and similar benefits that may be
available to other senior executives of the Company generally, on the same terms
as may be applicable to such other executives, in each case to the extent that
the Executive is eligible under the terms of such plans or programs.

3.5 Vacation. During the Term, the Executive’s right to vacation and sick,
personal and holiday leave shall be as determined by the Compensation Committee.

3.6 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement, provided that the Executive submits
such expenses for payment or reimbursement in

 

2



--------------------------------------------------------------------------------

accordance with the policies applicable to senior executives of the Company
generally. All amounts shall be reimbursed by the end of the calendar year after
the calendar year in which the expense was incurred.

4. Termination Due to Death or Disability.

4.1 Death. In the event of Executive’s death, all obligations of the Company and
Executive under Sections 1 through 3 will immediately cease except for
obligations which expressly continue after death, and the Company will pay
Executive’s beneficiary or estate, and Executive’s beneficiary or estate will be
entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination, which shall be paid
within fifteen (15) days after termination;

 

  (ii)

In lieu of any cash bonus payment under Section 3.2 for the year in which
Executive dies, a Partial Year Bonus (as defined in Section 6.6), which shall be
paid within 2 1/2 months after the end of the fiscal year in which termination
occurred;

 

  (iii) All stock options, restricted stock, restricted stock units (“RSUs”) and
other equity awards held by Executive at termination that would have become
vested and exercisable or free from repurchase restrictions, as applicable,
during the twelve (12) months commencing on the date of termination if Executive
had remained employed during such period shall become vested and exercisable or
free from repurchase restrictions, as applicable, as of the date of termination;

 

  (iv) All other terms of such equity awards shall be governed by the plans and
programs and the agreements and other documents pursuant to which such equity
awards were granted; and

 

  (v) All other rights under any other compensatory or benefit plan shall be
governed by such plan. In addition, at Company’s expense, Executive and his
spouse and dependent children shall be entitled to continuation of health
insurance coverage (i.e., medical, dental and vision) under the Company’s group
health plan(s) in which the Executive was participating on the date of
termination or if such plan(s) have been terminated, in the plan(s) in which
senior executives of the Company participate, for a period of eighteen
(18) months after the date Executive’s employment terminates.

4.2 Disability. The Company may terminate the employment of Executive hereunder
due to the Disability (as defined in Section 6.4) of Executive. Upon termination
of employment, all obligations of the Company and Executive under Sections 1
through 3 will immediately cease except for obligations which expressly continue
after termination of employment due to Disability, and the Company will pay
Executive, and Executive will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination, which shall be paid
within fifteen (15) days after termination;

 

  (ii)

In lieu of any cash bonus payment under Section 3.2 for the year in which
Executive becomes disabled, a Partial Year Bonus (as defined in Section 6.6),
which shall be paid within 2 1/2 months after the end of the fiscal year in
which termination occurred;

 

3



--------------------------------------------------------------------------------

  (iii) All stock options, restricted stock, RSUs and other equity awards held
by Executive at termination that would have become vested and exercisable or
free from repurchase restrictions, as applicable, during the twelve (12) months
commencing on the date of termination if Executive had remained employed during
such period shall become vested and exercisable or free from repurchase
restrictions, as applicable, as of the date of termination;

 

  (iv) All other terms of such equity awards shall be governed by the plans and
programs and the agreements and other documents pursuant to which such equity
awards were granted; and

 

  (v) Disability benefits shall be payable in accordance with the Company’s
plans, programs and policies; and

 

  (vi) All other rights under any other compensatory or benefit plan shall be
governed by such plan. In addition, at Company’s expense, Executive and his
spouse and dependent children shall be entitled to continuation of health
insurance coverage (i.e., medical, dental and vision) under the Company’s group
health plan(s) in which the Executive was participating on the date of
termination or if such plan(s) have been terminated, in the plan(s) in which
senior executives of the Company participate, for a period of eighteen
(18) months after the date Executive’s employment terminates.

4.3 Other Terms of Payment Following Death or Disability. Nothing in this
Section 4 shall limit the benefits payable or provided in the event Executive’s
employment terminates due to death or Disability under the terms of plans or
programs of the Company more favorable to Executive (or his beneficiaries) than
the benefits payable or provided under this Section 4 (except in the case of any
cash bonus payment under Section 3.2 for the year of termination in lieu of
which a Partial Year Bonus is paid hereunder), including plans and programs
adopted after the date of this Agreement.

5. Termination of Employment For Reasons Other Than Death or Disability.

5.1 Termination by the Company for Cause. The Company may terminate the
employment of Executive hereunder for Cause (as defined in Section 6.1) at any
time. At the time Executive’s employment is terminated for Cause, all
obligations of the Company and Executive under Sections 1 through 3 will
immediately cease, and the Company will pay Executive, and Executive will be
entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination, which shall be paid
within fifteen (15) days after termination;

 

  (ii) All stock options, restricted stock, RSUs and other equity awards held by
Executive at termination shall cease to vest as of the date of termination;

 

  (iii) All other terms of such equity awards shall be governed by the plans and
programs and the agreements and other documents pursuant to which such equity
awards were granted; and

 

  (iv) All other rights under any other compensatory or benefit plan shall be
governed by such plan.

 

4



--------------------------------------------------------------------------------

5.2 Termination by Executive Other Than For Good Reason. Executive may terminate
his employment hereunder voluntarily for reasons other than Good Reason (as
defined in Section 6.5) at any time upon at least 30 days’ written notice to the
Company. An election by Executive not to extend the Term pursuant to Section 1
hereof shall be deemed to be a termination of employment by Executive for
reasons other than Good Reason at the date of expiration of the Term. At the
time Executive’s employment is terminated by Executive other than for Good
Reason, all obligations of the Company and Executive under Sections 1 through 3
will immediately cease, and the Company will pay Executive, and Executive will
be entitled to, the same compensation and rights specified in Section 5.1.

5.3 Termination by the Company Without Cause. The Company may terminate the
employment of Executive hereunder without Cause upon at least 30 days’ written
notice to Executive. An election by the Company not to extend the Term pursuant
to Section 1 hereof shall be deemed to be a termination of employment by the
Company Without Cause at the date of expiration of the Term. At the time
Executive’s employment is terminated by the Company (i.e., at the expiration of
such notice period), all remaining obligations of the Company and Executive
under Sections 1 through 3 will immediately cease (except as expressly provided
below), and the Company will pay Executive, and Executive will be entitled to
receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination, which shall be paid
within fifteen (15) days after termination;

 

  (ii) A single severance payment in cash in an aggregate amount equal to one
times the sum of (i) the Annual Salary plus (ii) the Target Amount (as defined
below in Section 6.7); Any severance payment described in this paragraph to
which Executive would be entitled shall be made within five (5) business days
after the date that is six (6) months following the date of termination of
Executive’s employment (or, if Executive is not a “specified employee” within
the meaning of Code Section 409A at the time of such termination, within five
(5) business days following the date on which Executive has executed and
delivered the general release described in Section 8.4);

 

  (iii)

In lieu of any cash bonus payment under Section 3.2 for the year in which
Executive’s employment terminates, a Partial Year Bonus (as defined in
Section 6.6), which shall be paid within 2 1/2 months after the end of the year
in which termination occurred;

 

  (iv) All stock options, restricted stock, RSUs and other equity awards held by
Executive at termination shall become fully vested and exercisable or free from
repurchase restrictions or other risk of forfeiture, as applicable, and all
other terms of such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such equity awards were
granted;

 

  (v)

Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, other equity awards and other long-term incentive awards
(including cash awards) is conditioned shall be deemed to have been met at the
greater of (A) target level at the date of termination, or (B) actual
performance at the date of termination, and such amounts shall become fully
vested and nonforfeitable as a result of termination of employment at the date
of such

 

5



--------------------------------------------------------------------------------

  termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted; and

 

  (vi) All other rights under any other compensatory or benefit plan shall be
governed by such plan. In addition, at Company’s expense, Executive and his
spouse and dependent children shall be entitled to continuation of health
insurance coverage (i.e., medical, dental and vision) under the Company’s group
health plan(s) in which the Executive was participating on the date of
termination or if such plan(s) have been terminated, in the plan(s) in which
senior executives of the Company participate, for a period of eighteen
(18) months after the date Executive’s employment terminates.

Payments and benefits under this Section 5.3 are subject to Section 5.6.

5.4 Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason upon 30 days’ written notice to the Company
which notice must be given within 90 days of the occurrence of the condition
that is the basis for such Good Reason; provided, however, that if the basis for
such Good Reason is correctible and the Company has corrected the basis for such
Good Reason within 30 days after receipt of such notice, Executive may not then
terminate his employment for Good Reason with respect to the matters addressed
in the written notice. At the time Executive’s employment is terminated by
Executive for Good Reason (i.e., at the expiration of such notice period), all
obligations of the Company and Executive under Sections 1 through 3 will
immediately cease (except as expressly provided below), and the Company will pay
Executive, and Executive will be entitled to receive, the same compensation and
rights specified in Section 5.3(i) – (vi) and the text following clause (vi).

If any payment or benefit under this Section 5.4 is based on Annual Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Annual Salary or other level of compensation or
benefit was the basis for Executive’s termination for Good Reason, then the
Annual Salary or other level of compensation in effect before such reduction
shall be used to calculate payments or benefits under this Section 5.4.

5.5 Other Terms Relating to Certain Terminations of Employment. In the event
Executive’s employment terminates for any reason set forth in Section 5.1
through 5.4, Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 5 (except without duplication of payments or benefits, including
in the case of any cash bonus payment under Section 3.2 for the year of
termination in lieu of which a Partial Year Bonus is paid hereunder). Except as
otherwise provided under Section 5.6, amounts payable under this Section 5
following Executive’s termination of employment, other than those expressly
payable on a deferred or installment basis, will be paid as promptly as
practicable after such a termination of employment and, in any event, within
2 1/2 months after the end of the year in which employment terminates. All
expenses reimbursable pursuant to Section 3.6 shall be reimbursed by the end of
the calendar year after the calendar year in which the expense was incurred.

5.6 Limitations Under Code Section 409A. Anything in this Agreement to the
contrary notwithstanding, if (A) on the date of termination of Executive’s
employment with the Company or a subsidiary, any of the Company’s stock is
publicly traded on an established

 

6



--------------------------------------------------------------------------------

securities market or otherwise (within the meaning of Section 409A(a)(2)(B)(i)
of the Internal Revenue Code, as amended (the “Code”)), (B) Executive is
determined to be a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, (C) the payments exceed the amounts permitted
to be paid pursuant to Treasury Regulations section 1.409A-l(b)(9)(iii) and
(D) such delay is required to avoid the imposition of the tax set forth in
Section 409A(a)(l) of the Code as a result of such termination, the Executive
would receive any payment that, absent the application of this Section 5.6,
would be subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(2)(B)(i) of the Code (such additional tax, together with any such
interest and penalties, are hereinafter referred to as the “Additional Tax”),
then no such payment shall be payable prior to the date that is the earliest of
(1) 6 months after the Executive’s termination date, (2) the Executive’s death
or (3) such other date as will cause such payment not to be subject to such
interest and additional tax (with a catch-up payment equal to the sum of all
amounts that have been delayed to be made as of the date of the initial payment
plus interest equal to the rate provided in Section 1274(b)(2)(B) of the Code).

It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving the Executive the economic benefits described herein in
a manner that does not result in such tax being imposed.

6. Definitions Relating to Termination Events.

6.1 “Cause”. For purposes of this Agreement, “Cause” shall mean Executive’s:

 

  (i) conviction of a felony (other than a violation of traffic laws) that
materially interferes with Executive’s ability to perform his duties and
responsibilities under this Agreement and that has a material adverse effect on
the interests or reputation of the Company, and exhaustion of all appeals;

 

  (ii) conviction of fraud against the Company, and exhaustion of all appeals;
or

 

  (iii) willful and continued failure to substantially perform Executive’s
material duties hereunder (other than such failure resulting from Executive’s
incapacity due to physical or mental illness), which failure is not remedied
within 30 calendar days after written demand for substantial performance is
delivered by the Company which specifically identifies the manner in which the
Company believes that Executive has not substantially performed Executive’s
material duties.

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters ( 3/4) of the independent members of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail, and, in the case of conduct described in clause (iii) above,
finding that Executive failed to remedy such conduct within the time permitted.

 

7



--------------------------------------------------------------------------------

6.2 “Change in Control”. For purposes of this Agreement, a “Change in Control”
means the following:

 

  (i) A transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than the Company,
any of its subsidiaries, an employee benefit plan maintained by the Company or
any of its subsidiaries or a “person” that, prior to such transaction, directly
or indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company and
immediately after such acquisition possesses more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

 

  (ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 6.2(i)
hereof or Section 6.2(iii) hereof) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

  (iii) The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

  (A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

  (B)

After which no person or group (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act) beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) voting securities representing 50%

 

8



--------------------------------------------------------------------------------

  or more of the combined voting power of the Successor Entity; provided,
however, that no person or group shall be treated for purposes of this
Section 6.2(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

 

  (iv) The Company’s stockholders approve a liquidation or dissolution of the
Company and all material contingencies to such liquidation or dissolution have
been satisfied or waived.

6.3 “Compensation Accrued at Termination”. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

  (i) The unpaid portion of the Annual Salary at the rate payable, in accordance
with Section 3.1 hereof, at the date of Executive’s termination of employment,
pro rated through such date of termination, payable in accordance with the
Company’s regular pay schedule;

 

  (ii) Except as otherwise provided in this Agreement, all earned and unpaid
and/or vested, nonforfeitable amounts owing or accrued at the date of
Executive’s termination of employment under any compensation and benefit plans,
programs, and arrangements set forth or referred to in Sections 3.2, 3.3 and 3.4
hereof (including any earned and vested cash bonus payment under Section 3.2) in
which Executive theretofore participated, payable in accordance with the terms
and conditions of the plans, programs, and arrangements (and agreements and
documents thereunder) pursuant to which such compensation and benefits were
granted or accrued;

 

  (iii) Reasonable business expenses and disbursements incurred by Executive
prior to Executive’s termination of employment, to be reimbursed to Executive,
as authorized under Section 3.6, in accordance the Company’s reimbursement
policies as in effect at the date of such termination; and

 

  (iv) To the extent consistent with the Company’s policies for executives
generally, compensation for vacation time accrued but unused at the date of the
Executive’s termination of employment.

6.4 “Disability”. For purposes of this Agreement, “Disability” means the
Executive is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
six (6) months in the aggregate during any twelve (12) month period or based on
the written certification by two licensed physicians of the likely continuation
of such condition for such period, one selected by the Company or its insurance
carrier and the other selected by the Executive or his legal representative.
This definition shall be interpreted and applied consistent with the Americans
with Disabilities Act, the Family and Medical Leave Act, Section 409A of the
Code and other applicable law.

 

9



--------------------------------------------------------------------------------

6.5 “Good Reason”. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances unless, if correctable, such circumstances are fully
corrected within 30 days of the notice of termination given in respect thereof:

 

  (i) The assignment to Executive of duties materially inconsistent with
Executive’s position and status hereunder, or an alteration, materially adverse
to Executive, in the nature of Executive’s duties, responsibilities or
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 2 or otherwise hereunder (other than inadvertent
actions which are promptly remedied), including, without limitation, the
relocation of Executive’s place of employment outside Washington, D.C. or the
assignment of Executive to any place of employment other than the Company’s
headquarters; except the foregoing shall not constitute Good Reason if occurring
in connection with the termination of Executive’s employment for Cause,
Disability, as a result of Executive’s death, or as a result of action by or
with the consent of Executive;

 

  (ii) a material reduction by the Company in Executive’s Annual Salary;
provided that any reduction in excess of five percent (5%) shall be deemed
material;

 

  (iii) the failure of the Company to obtain a written agreement from any
successor to the Company to fully assume the Company’s obligations and to
perform under this Agreement;

 

  (iv) any other failure by the Company to perform any material obligation
under, or breach by the Company of any material provision of, this Agreement; or

 

  (v) following a Change in Control, Executive may elect at any time during the
12 month period following the Change in Control to treat the occurrence of the
Change in Control as constituting Good Reason.

6.6 “Partial Year Bonus”. For purposes of this Agreement, a “Partial Year Bonus”
is an amount equal to the cash bonus compensation that would have become payable
under a plan described in Section 3.2 to Executive for that year, if a Target
Amount had been established for that year, determined as though Executive had
met the individual and objective Company annual performance criteria for the
entire year to the extent that he met such criteria during the period in which
Executive was employed during that year (disregarding any period of Disability
during that year), multiplied by a fraction the numerator of which is the number
of days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination.

6.7 “Target Amount”. For purposes of this Agreement, “Target Amount” shall mean
the amount of targeted cash award, if any, established by the Compensation
Committee under a short-term incentive compensation plan of the Company.

7. Excise Tax-Related Provisions. The payments and benefits that the Executive
may be entitled to receive under this Agreement and other payments and benefits
that the Executive is or may be entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Agreement, are referred to as “Payments”), may constitute Parachute
Payments that are subject to Sections 280G and 4999 of the Code. As provided in
this Section 7, the Parachute Payments will be reduced if, and only to the
extent that, a reduction will allow the Executive to receive a greater Net After
Tax Amount (as defined below) than the Executive would receive absent a
reduction.

(i) The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments that are payable to the Executive. The Accounting Firm
also will determine the Net After Tax Amount attributable to the Executive’s
total Parachute Payments.

 

10



--------------------------------------------------------------------------------

(ii) The Accounting Firm will next determine the largest amount of Payments that
may be made to the Executive without subjecting the Executive to tax under
Section 4999 of the Code (the “Capped Payments”). Thereafter, the Accounting
Firm will determine the Net After Tax Amount attributable to the Capped
Payments.

(iii) The Executive will receive the total Parachute Payments or the Capped
Payments, whichever provides the Executive with the higher Net After Tax Amount.
If the Executive will receive the Capped Payments, the total Parachute Payments
will be adjusted by first reducing the amount of any noncash benefits under this
Agreement or any other plan, agreement or arrangement (with the source of the
reduction to be directed by the Company) and then by reducing the amount of any
cash benefits under this Agreement or any other plan, agreement or arrangement
(with the source of the reduction to be directed by the Company). The Accounting
Firm will notify the Executive and the Company if it determines that the
Parachute Payments must be reduced to the Capped Payments and will send the
Executive and the Company a copy of its detailed calculations supporting that
determination.

(iv) As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time that the Accounting Firm makes its determinations under
this Section 7, it is possible that amounts will have been paid or distributed
to the Executive that should not have been paid or distributed under this
Section 7 (“Overpayments”), or that additional amounts should be paid or
distributed to the Executive under this Section 7 (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Executive, which assertion
the Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Executive must repay to the Company, without interest, the amount of the
Overpayment; provided, however, that no amount will be payable by the Executive
to the Company unless, and then only to the extent that, the payment would
either reduce the amount on which the Executive is subject to tax under
Section 4999 of the Code or generate a refund of tax imposed under Section 4999
of the Code. If the Accounting Firm determines, based upon controlling precedent
or substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company.

For purposes of this Section 7, the term “Accounting Firm” means the independent
accounting firm engaged by the Company immediately before a Change in Control.
For purposes of this Section 7, the term “Net After Tax Amount” means the amount
of any Parachute Payments or Capped Payments, as applicable, net of taxes
imposed under Sections 1, 3101(b) and 4999 of the Code and any State or local
income taxes applicable to the Executive on the date of payment. The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment. For purposes of this Section 7, the term “Parachute
Payment” means a payment that is described in Section 280G(b)(2) of the Code,
determined in accordance with Section 280G of the Code and the regulations
promulgated or proposed thereunder.

8. Ownership of Work; Executive Cooperation; Non-Disparagement.

8.1 Ownership of Work. Executive will promptly disclose in writing to the
Company all inventions, discoveries, developments, improvements and innovations
(collectively referred to

 

11



--------------------------------------------------------------------------------

as “Inventions”) that Executive has conceived or made during the Term; provided,
however, that in this context “Inventions” are limited to those which (i) relate
in any manner to the existing or contemplated business activities of the Company
and its affiliates; (ii) are suggested by or result from Executive’s work at the
Company; or (iii) result from the use of the time, materials or facilities of
the Company and its affiliates. All Inventions will be the Company’s property
rather than Executive’s. Should the Company request it, Executive agrees to sign
any document that the Company may reasonably require to establish ownership in
any Invention.

8.2 Cooperation With Regard to Litigation. Executive agrees to cooperate with
the Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), by making himself available to
testify on behalf of the Company or any subsidiary or affiliate of the Company,
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any subsidiary or affiliate of the
Company, in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any subsidiary or affiliate of the
Company, as may be reasonably requested and after taking into account
Executive’s post-termination responsibilities and obligations. The Company
agrees to reimburse Executive, on an after-tax basis, for all reasonable
expenses actually incurred in connection with his provision of testimony or
assistance and to pay a mutually agreed hourly fee to Executive for any
assistance provided after termination of Executive’s employment.

8.3 Non-Disparagement. Executive shall not, at any time during the Term and
thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations. The members of the Board, the executive
officers of the Company and any personnel who are generally responsible for
communications with investors and the public (including, without limitation, the
Company’s public relations and investor relations personnel) shall not, at any
time during the Term and thereafter, make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally or otherwise,
or take any action which may, directly or indirectly, disparage or be damaging
to Executive or his reputation. The Company shall be liable for any such
statement, representation, communication or action by any such member of the
Board, executive officer or personnel. Notwithstanding the foregoing, nothing in
this Agreement shall preclude Executive or such members of the Board, executive
officers or personnel from making truthful statements that are required by
applicable law, regulation or legal process, including truthful statements in
connection with an action, suit or other proceeding to enforce Executive’s or
the Company’s respective rights under this Agreement.

8.4 Release of Employment Claims. Executive agrees, as a condition to receipt of
any termination payments and benefits provided for in Sections 4 and 5 herein
(other than Compensation Accrued at Termination) (the “Termination Benefits”),
that he will execute a general release in substantially the form attached hereto
as Exhibit A.

8.5 Survival. The provisions of this Section 8 shall survive the termination of
the Term and any termination or expiration of this Agreement.

 

12



--------------------------------------------------------------------------------

8.6 Remedies. Executive agrees that any breach of the terms of this Section 8
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; Executive therefore also agrees
that in the event of said breach or any threat of breach and notwithstanding
Section 9 the Company shall be entitled to seek an immediate injunction and
restraining order from a court of competent jurisdiction to prevent such breach
and/or threatened breach and/or continued breach by Executive and/or any and all
persons and/or entities acting for and/or with Executive, without having to
prove damages. The availability of injunctive relief shall be in addition to any
other remedies to which the Company may be entitled at law or in equity, but
remedies other than injunctive relief may only be pursued in an arbitration
brought in accordance with Section 9. The terms of this paragraph shall not
prevent the Company from pursuing in an arbitration any other available remedies
for any breach or threatened breach of this Section 8, including but not limited
to the recovery of damages from Executive. Executive hereby further agrees that,
if it is ever determined, in an arbitration brought in accordance with
Section 9, that willful actions by Executive have constituted wrongdoing that
results in an accounting restatement due to the material noncompliance of the
Company with financial reporting requirements in any report or statement filed
by the Company with the U.S. Securities and Exchange Commission, then the
Company, or its successor, as appropriate, may recover all of any bonus or other
incentive-based or equity based compensation received by Executive during the
12-month period following the first public issuance or filing with the U.S.
Securities and Exchange Commission, whichever first occurs, of the financial
document embodying such financial reporting requirement, less the amount of any
net tax owed by Executive with respect to such award or payment over the tax
benefit to Executive from the repayment or return of the award or payment,
pursuant to Sections 5.3 or 5.4. The Company or its successor may, in its sole
discretion, affect any such recovery by (i) obtaining repayment directly from
Executive; (ii) setting off the amount owed to it against any amount or award
that would otherwise be payable by the Company to Executive; or (iii) any
combination of (i) and (ii) above.

9. Governing Law; Disputes; Arbitration.

9.1 Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the District of
Columbia, without regard to conflicts of law principles. If under the governing
law, any portion of this Agreement is at any time deemed to be in conflict with
any applicable statute, rule, regulation, ordinance, or other principle of law,
such portion shall be deemed to be modified or altered to the extent necessary
to conform thereto or, if that is not possible, to be omitted from this
Agreement. The invalidity of any such portion shall not affect the force,
effect, and validity of the remaining portion hereof. If any court determines
that any provision of Section 8 is unenforceable because of the duration or
geographic scope of such provision, it is the parties’ intent that such court
shall have the power to modify the duration or geographic scope of such
provision, as the case may be, to the extent necessary to render the provision
enforceable and, in its modified form, such provision shall be enforced.

9.2 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the District of
Columbia by three arbitrators in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association in effect
at the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and
Executive

 

13



--------------------------------------------------------------------------------

hereby consent to the jurisdiction of any or all of the following courts:
(i) the United States District Court for the District of Columbia, (ii) any of
the courts of the District of Columbia, or (iii) any other court having
jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it or he may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party shall bear its or his costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 9; provided,
however, that the party that substantially prevails in an arbitration shall be
reimbursed by the other party for all reasonable costs, including reasonable
attorneys’ fees and costs, incurred by such prevailing party in connection with
the arbitration. Notwithstanding any provision in this Section 9, Executive
shall be paid all compensation due and owing under this Agreement during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

9.3 Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 9 but which has not been timely paid shall
bear interest at the prime rate in effect at the time such amount first becomes
payable, as quoted by the Company’s principal bank.

9.4 LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED
BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART
ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED
TO CONTRACTUAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT THE LOWER OF
(I) THE RATE PERMITTED BY SECTION 9.3 OR (II) THE MAXIMUM RATE PER ANNUM
ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE DATE(S) THAT SUCH PAYMENTS WERE
DUE AND SHALL EXCLUDE CONSEQUENTIAL DAMAGES AND PUNITIVE DAMAGES EVEN IF THE
RULES REFERRED TO IN SECTION 9.2 WOULD PROVIDE OTHERWISE.

9.5 WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. This
provision is subject to Section 9.2, requiring arbitration of disputes
hereunder.

10. Miscellaneous.

10.1 Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of Executive by the Company, any parent or predecessor company, and
the Company’s subsidiaries during the Term, but excluding existing contracts
relating to compensation under executive compensation and employee benefit plans
of the Company and its subsidiaries. This Agreement constitutes the

 

14



--------------------------------------------------------------------------------

entire agreement among the parties with respect to the matters herein provided,
and no modification or waiver of any provision hereof shall be effective unless
in writing and signed by the parties hereto. Executive shall not be entitled to
any payment or benefit under this Agreement which duplicates a payment or
benefit received or receivable by Executive under such prior agreements and
understandings or under any benefit or compensation plan of the Company.

10.2 Successors; Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise, and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder
only to another entity that is substantially comparable to the Company in its
financial strength and ability to perform the Company’s obligations under this
Agreement. Neither this Agreement nor the rights or obligations hereunder of the
parties hereto shall be transferable or assignable by Executive, except in
accordance with the laws of descent and distribution, for estate or tax planning
purposes or as specified in Section 10.3.

10.3 Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.

10.4 Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:

If to the Company:

DUPONT FABROS TECHNOLOGY, INC.

1212 New York Avenue, NW, Suite 900

Washington, D.C. 20005

Attention: Secretary

With a copy to:

Stuart A. Barr

Hogan Lovells US LLP

555 Thirteenth Street, N.W.

Washington, D.C. 20004

 

15



--------------------------------------------------------------------------------

If to Executive:

Lammot J. du Pont

Address on file with the Company

With a copy to:

Thomas J. Knox, Esq.

Morrison & Foerster LLP

1650 Tysons Boulevard, Suite 400

McLean, VA 22102

If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service (or facsimile, if the parties supply fax numbers as described
in the preceding sentence), such notice or advice shall be effective when sent,
and, in the cases of certified or registered mail, shall be effective two
business days after deposit into the mails by delivery to the U.S. Post Office.

10.5 Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.

10.6 Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.

10.7 No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

10.8 No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment.

10.9 Offsets; Withholding. The amounts required to be paid by the Company to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 4 and 5, or otherwise
by the Company, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

10.10 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and permitted assigns.

10.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

16



--------------------------------------------------------------------------------

10.12 Due Authority and Execution. The execution, delivery and performance of
this Agreement have been duly authorized by the Company and this Agreement
represents the valid, legal and binding obligation of the Company, enforceable
against the Company according to its terms.

10.13 Representations of Executive. Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. Notwithstanding a termination by the Company under
this Section 10.13, Executive’s obligations under Section 9 shall survive such
termination.

11. D&O Insurance.

The Company will maintain directors’ and officers’ liability insurance during
the Term and for a period of not less than six years thereafter, covering acts
and omissions of Executive during the Term, on terms substantially no less
favorable than those in effect on the date of this Agreement. During the Term
and for a period of not less than six years thereafter, Executive shall receive
the same benefits provided to any of the Company’s officers and directors under
any additional D&O insurance or similar policy, any indemnification agreement,
Company policies or the Articles of Incorporation or Bylaws of the Company as in
effect as of the date hereof; provided, however, that in the event that the
benefits provided to any of the Company’s officers and directors under any of
the foregoing documents or policies are enlarged after the date hereof,
Executive shall receive such enlarged benefits.

12. Certain Definitions. For purposes of this Agreement:

 

  (a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.

 

  (b) A “business day” means the period from 9:00 am to 5:00 pm on any weekday
that is not a banking holiday in New York City, New York.

 

  (c) A “person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any court, administrative agency or commission or other governmental authority.

 

  (d) A “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

DUPONT FABROS TECHNOLOGY, INC. By:  

/s/ Hossein Fateh

Name:   Hossein Fateh Title:   President and Chief Executive Officer

 

/s/ Lammot J. du Pont

Lammot J. du Pont

 

18



--------------------------------------------------------------------------------

EXHIBIT A1

FORM OF RELEASE

For and in consideration of the payments and other benefits due to [NAME] (the
“Executive”) pursuant to the Employment Agreement dated as of
                    , 20    (the “Employment Agreement”), by and between DuPont
Fabros Technology, Inc., (the “Company”), DF Property Management LLC (the “LLC”)
and the Executive, and for other good and valuable consideration, the Executive
hereby agrees, for the Executive, the Executive’s spouse and child or children
(if any), the Executive’s heirs, beneficiaries, devisees, executors,
administrators, attorneys, personal representatives, successors and assigns, to
forever release, discharge and covenant not to sue the Company, the LLC or any
of their divisions, affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, and, with respect to such entities, their officers,
directors, trustees, employees, agents, shareholders, administrators, general or
limited partners, representatives, attorneys, insurers and fiduciaries, past,
present and future (the “Released Parties”) from any and all claims of any kind
arising out of, or related to, his employment with the Company, the LLC, its
affiliates and subsidiaries (collectively, with the Company and the LLC, the
“Affiliated Entities”) or the Executive’s separation from employment with the
Affiliated Entities, which the Executive now has or may have against the
Released Parties, whether known or unknown to the Executive, by reason of facts
which have occurred on or prior to the date that the Executive has signed this
Release. Such released claims include, without limitation, any and all claims
relating to the foregoing under federal, state or local laws pertaining to
employment, including, without limitation, the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et. seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et. seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et. seq. the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et. seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et. seq., and any and all state or local laws regarding employment
discrimination and/or federal, state or local laws of any type or description
regarding employment, including but not limited to any claims arising from or
derivative of the Executive’s employment with the Affiliated Entities, as well
as any and all such claims under state contract or tort law.

The Executive has read this Release carefully, acknowledges that the Executive
has been given at least 21 days to consider all of its terms and has been
advised to consult with any attorney and any other advisors of the Executive’s
choice prior to executing this Release, and the Executive fully understands that
by signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. The Executive also understands that the Executive has a period
of seven days after signing this Release within which to revoke his agreement,
and that neither the Company nor any other person is obligated to make any
payments or provide any other benefits to the Executive pursuant to the
Agreement until eight days have passed since the Executive’s signing of this
Release without the Executive’s signature having been revoked other than any
accrued obligations or other benefits payable.

 

1 

This release may be amended by the Company only to reflect new laws and changes
in applicable laws.